Levy, J.
This case presents a type of problem for the Department of Welfare. On behalf of the petitioner it asks the respondent to support his family and thus to reduce public relief.
The Department of Welfare now pays the wife the sum of *616$245 monthly, for the support of the family. This includes the husband besides six children ranging in age from seven to seventeen years. There is an additional allowance, for medical expenses and clothing. (Note: No income tax is levied on financial allowances made by the Department of Welfare.) This family has been on and off relief since 1936.
The husband never earned more than approximately $35 a week. The family lived on his earnings. By not working his family on relief have enjoyed a relatively high standard of living. What incentive is there for him to support, or his wife to have him support, the family. By this policy (long in force) the family is supported in a better manner than it ever experienced or anticipated. A policy might be considered limiting relief to the husband’s best earnings, actual or potential; with authority on appeal to an administrative board to increase the amount in hardship cases.
The husband consents to leave the home; an order is made accordingly. He is well able to work and should at least support himself. The Department of Welfare thus will deduct from the $245 the provision now made for him.